Citation Nr: 1017913	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of lower 
back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent rating for residuals of 
low back strain.  A rating decision conducted in July 2007, 
assigned a 20 percent rating for low back disability 
effective from May 30, 2007 and a March 2010 rating decision 
assigned a 40 percent rating, effective June 2, 2009.  


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the claim of entitlement to an 
increased rating for residuals of lower back strain, 
currently evaluated as 40 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran on the issue of entitlement to an increased rating 
for residuals of lower back strain, currently evaluated as 40 
percent disabling, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On April 9, 2010, the Veteran requested a withdrawal of his 
claim of entitlement to an increased rating for residuals of 
lower back strain, currently evaluated as 40 percent 
disabling.  As the Veteran has withdrawn his appeal as to 
this issue, there remain no allegations of errors of fact or 
law for consideration.  Accordingly, the Board does not have 
jurisdiction to review this matter, and it is dismissed 
without prejudice.


ORDER

The appeal for entitlement to an increased rating for 
residuals of lower back strain, currently evaluated as 40 
percent disabling is dismissed without prejudice.  




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


